Citation Nr: 0736233	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and grandson


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In August 2007, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2006); 38 C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 
38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, 
the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), 
to govern the conditions under which the VA may extend 
veterans' benefits based upon service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
38 C.F.R. § 3.203(c).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in March 2005 that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

The appellant submitted an affidavit from the Philippine Army 
and an October 2004 statement in support of claim that show 
that he had guerilla service in the United States Army.

The appellant's own assertions and the Philippine Army 
affidavit as to his particular service fail to meet the 
requirements of 38 C.F.R. § 3.203(a) because the assertions 
do not constitute a document from a United States service 
department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA. 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificate that he submitted 
does not verify his service, as necessary for entitlement to 
VA benefits.  The Board must therefore find that the 
appellant did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.40, that would confer basic 
eligibility for VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


